          Case 20-34682 Document 588 Filed in TXSB on 03/02/21 Page 1 of 2
                                      Electronic Appearance Sheet


Gregg Galardi, Ropes & Gray LLP
Client(s): Official Committee of Unsecured Creditors

Matthew Roose, Ropes & Gray LLP
Client(s): Official Committee of Unsecured Creditors

Ryan Bennett, Kirkland & Ellis LLP
Client(s): Debtors

Ben Winger, Kirkland & Ellis LLP
Client(s): Debtors

Alexander McCammon, Kirkland & Ellis LLP
Client(s): Debtors

Genevieve M. Graham, Jackson Walker LLP
Client(s): Debtors

Christopher Raleigh, Cozen O'Connor, P.C.
Client(s): Billybey Marina Services, LLC

Paul Hofmann, Hofmann & Schweitzer
Client(s): Christopher Bailey

Philip Dublin, Akin Gump Strauss Hauer & Feld LLP
Client(s): Morton S. Bouchard, III and affiliates

Gregg Galardi, Ropes & Gray LLP
Client(s): Official Committee of Unsecured Creditors

Tyson Lomazow, Milbank LLP
Client(s): Fortress Credit Co LLC

Matthew Tashman, Reed Smith LLP
Client(s): Wells Fargo Bank, N.A.

Marty Brimmage, Akin Gump
Client(s): Morton S. Bouchard, III

Hector Duran, U.S. Department of Justice
Client(s): U.S. Trustee

Christopher Guhin, Stroock & Stroock & Lavan LLP
Client(s): Hartree Partners, LP

Frank Merola, Stroock & Stroock & Lavan LLP
Client(s): Hartree Partners, LP



Page 1 of 2
          Case 20-34682 Document 588 Filed in TXSB on 03/02/21 Page 2 of 2
                                      Electronic Appearance Sheet


Benjamin Kadden, Lugenbuhl, Wheaton, Peck, Rankin & Hubbard
Client(s): Hartree Partners, LP

Tyson Lomazow, Milbank LLP
Client(s): Fortress

Allison Colon , Bland & Partners, LLC
Client(s): VT Halter Marine, Inc. and ST Engineering & Halter Marine Offshore, Inc.

Michael Chalos, Chalos & Co, P.C.
Client(s): Maritime Counsel for Debtors




Page 2 of 2
